 In the Matter Of, COLUMBIA POWDER COMPANYandPOWDER WORKERSFEDERAL LABOR UNION No. 22377,Case No. C-2018.-Decided April 7,1942Jurisdiction:explosives manufacturing industryUnfair Labor PracticesInterference, Restraint, and Coercion:questioning employees about the unionpetition ; belittling the petition and the manner in which it `was circulatedaruging with; the employees against the feasibility, of their principal objective,an increase in wages ; warning them that the respondent's products might beboycotted if its employees organized an affiliated union ; threatening that theunionization' of the plant might'result in curtailed production and a decreasein personnel suggesting that the employees take their grievances directly tothe respondent.Company-Doininated Union:high supervisory officials questioning and addressingemployees in an attempt to interfere with and discourage them in their effortsto organize an affiliated union ; utilizing and dominating a meeting in therespondent's office; pointing out that a wage increase was virtually impossiblewhen sought by an affiliated union, but a few days later capitulating immedi-ately when requested by the dominated union; executing a contract with thedominated union which, in most respects, was solely the respondent's product.Discrimination:discharge of one employee because of his union membership andactivity ; allegations of, dismissed as to two employees.Remedial Orders:employer ordered to cease and desist unfair labor practices;dominated union disestablished; agreements with dominated union set aside;employee discharged because of union membership and activity, reinstatedwith back pay.Mr. Patrick H. Walker,for the Board.Mr. Edward G. Dobrin,of Seattle,Wash., andMr. Russell R. Cas-teel,of East'Alton, Ill., for the respondent.Mr. Harold M. Tolle fson,of Tacoma, Wash., for the A. E. W.Mr. H. S. Mcllvaigh,of Tacoma, Wash., for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Powder Workers Federal Labor UnionNo. 22377, herein'called the Union, the National Labor Relations Board,40 N. L.R B., No. 35.223 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Board, by the Regional Director for the NineteenthRegion (Seattle, Washington), issued its complaint, dated March 13,1941, against Columbia Powder Company, Frederickson, Washington,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, accompanied by notices of hearing,were duly served upon the respondent, the Union, and American Ex-plosiveWorkers, Local Union No. 1, Frederickson, Washington, hereincalled the A. E. W.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) on and after June 14, 1940,dominated and interfered with the formation of the A. E. W. andcontributed support thereto by questions, statements, and acts dis-couraging the organization of and membership in the Union and,encouraging the formation of an unaffiliated organization, by encour-aging certain. of its employees to undertake the formation of an un-affiliated organization, by causing a meeting to that end to be held onJune 17, 1940, and by other acts; (2) on or about June 18, 1940, and,thereafter, dominated and interfered with the administration of theA: K W. and contributed support thereto by entering into a contractwith the A. E. W.' without genuine collective bargaining and whensaid organization was not' the freely chosen representative of itsemployees, by continuing to discourage membership in affiliated unions,and by discharging employees Logan, McConnell, and Martin; (3)during July 1940 discharged the three above-named employees because.of their membership and activities in the Union and their failureto join the A. E. W.; and (4) by the above and other acts interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On March 22, 1941, the respondent filed its answer admitting thedischarge of Logan, McConnell, and Martin, and the formation ofthe A. E. W. by the employees, but denying the commission of anyunfair labor practices.On March 27 the A. E. W. filed its answerdenying the receipt of any support from the respondent and assertingthat it was a free and independent labor organization.Pursuant to notice, a hearing was held at Tacoma, Washington,from March 27 through April 7, 1941, and at Bel Air, Maryland, onMay 22, 1941, before Tilford E. Dudley, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Board, the respondent,and the Union were represented by counsel or other representatives.The A. E. W. appeared by counsel and filed a motion for leave to inter-vene, which motion was granted.All parties participated in the COLUMBIA POWDER COMPANY225hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.A motion by the respondent to make the complaint moredefinite and certain was denied.A motion for the taking of testimonyat.Bel Air, Maryland,-was granted.At the close of the Board's casethe, respondent' and the A. E. W. moved for dismissal of the com-plaint.These motions were denied.During the hearing, counsel forthe Board, the respondent, and the A. E. W. moved to amend theirrespective pleadings to conform to the proof.These motions weregranted.During the course of the hearing the Trial Examiner maderulings on other motions and on objections to the admission of evi-dence.The Board has reviewed all the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.On December 1, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all parties, findingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) of the At.He recom-mended that the respondent cease and desist therefrom and from giv-ing effect to its contracts with the A. E. W., and that it take certainaffirmative action to effectuate the policies of the Act, including thereinstatement with back pay of Logan, McConnell, and Martin.Ex-ceptions to the Intermediate Report and a brief in support of suchexceptions were filed by the respondent, and "Objections" were filedby the A. E. W.Pursuant to notice served on all parties, a hearing was held beforethe Board in Washington, D. C., on February 5, 1942, for the purposeof oral argument.The respondent was represented by counsel andparticipated in the hearing.The Board has considered the exceptions,briefs,' and objections of the parties and, insofar as the exceptions areto be without merit.-Upon the entire record in the case, the Board makes the- following :FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTColumbia Powder Companyis anIllinois corporation engaged inmanufacturing explosives at its plant'nearFrederickson,Washington.During 1939 it purchased approximately 6,000,000 pounds of glycerin,acids, sodium and ammonium nitrate, wood pulp, starch, apricot andwalnut shells, paper, boxes,-and other raw materials.Of these, morethan 52 percent was purchased and shipped to Frederickson frompoints outside the State of Washington.During 1939 the respondent455771-42-vol 40-15 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDsold approximately 4,000,000 pounds of dynamite, its chief product, ofwhich more than 50 percent was sold and shipped,to points outside the'State ofWashington, some of it going to foreign countries.Therespondent admits that the greater portion of. its raw materials, sup-plies, equipment, and products moves in interstate commerce.II.THE ORGANIZATIONS INVOLVEDPowder Workers Federal Labor Union No. 22377, affiliated with theAmerican Federation of Labor, and American Explosive Workers,Local Union No. 1, Frederickson, Washington, unaffiliated, are labororganizations admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionPrior to June 1940 no substantial attempt was made to organize therespondent's employees, although atan earlierdate there had been somediscussion concerning a union.Early in June, however, employeeWalter Young,sometimesaccompanied by employee John S. McCon-nell,made several visits to the Central Labor Council in nearbyTacoma, Washington, and there conferred with H. S. Mcllvaighsecre--tary of the Council, about a union for the respondent's employees.McIlvaigh suggested that theyaffiliatewith a Chemical WorkersFederal Labor Union and decide later whether they wanted a separateunion.On June 13 Young circulated among therespondent's em-ployees a petition for membership in the Chemical Workers Union.Several men signed it about 4.30 p. in., when the first shift finishedwork and the second shift,stopped for its lunch period. That eveningafter he finished work, at about 8: 30 p. m., Young, together with em-ployeesMcConnell,Martin,Hanson, Robinson, Turner, Ketchum,and perhaps others, visited the residences of variousemployees untilafter midnight and secured signatures to the petition.The next morning the night watchman, John Stable, reported toFulvio DeAngelis, the respondent's plant superintendent, that duringthe night employees McConnell and Young had asked him to sign apetition for higher wages.Employee Fred Wilman likewise reportedthat some employees had visited him during the night and had se-curedhis name onthe petition, telling him that it was a petition forhigher wages or for a grievance committee.Wilman told DeAngelisthat the men had deceived him "like wolves in sheep's clothing," be-cause on comingto work he had heard that it was really a petition fora.union.DeAngelis asked his assistant, Robert Clinton, to accompanyhim through the plant on an investigation of the petition.Their firststop was at the mix house, where Ketchum; in answer to DeAngelis' COLUMBIA POWDER COMPANY227questions, said that he had signed the petition without finding outuntil that morning that it was for a union, but admitted that he, him-self, had accompanied the men on the preceding night when they hadvisited other employees to get signatures to the petition.'DeAngelis and Clinton thereupon proceeded from building to build-ing in the respondent's plant, interrupting the employees at their workand questioning them concerning the petition and similar matters.According to the testimony of a number of employees who were thusquestioned,DeAngelis sought to discourage any collective activityand particularly the organization of an affiliated union.Thus, in thecase house DeAngelis was quoted by employees Turner and Nelson assaying that if the employees .joiiied the C. I. 0., companies with A. F.of L. unions would not buy the respondent's products, and that if theemployees joined the A. F. of L., companies with C. I. 0. unions wouldnot buy its, products; and further, that he did not see why the em-ployees, had circulated the petition in such an "underhanded manner,"instead of coming out in the open and discussing it with the companyofficials before bringing in outsiders.According to employees Young and Martin, in the warehouse De-Angelis warned that with a union the respondent would have to putthe union label on its products and thus might not be able to sell tocustomers who did not use that label, stated that he and the employeeshad always been friendly, and suggested that "you boys could alwayscome up to see me when there was any trouble."Employees McConnelland Hanson, in describing DeAngelis' respective conversations withthem, stated that DeAngelis expressed the same doubts as to whetherthe respondent could sell its products to companies with a C. I. 0. orA. F. of L. union if its employees belonged to the other union, andinformed them that if the employees organized a union and obtainedhigher wages, the respondent would have to decrease its personnel andlay off the newer men. In the shell house, DeAngelis was quoted byemployee Robinson as having voiced the same warnings concerningthe respondent's probable inability to sell to companies with a differentunion, with the consequence that fewer men would be employed. Inaddition to these examples, a- number of other remarks of the samegeneral tenor were attributed to DeAngelis by the above-named em-ployees and by other employees.DeAngelis admitted making this trip through the plant, but deniedmaking the statements regarding the respondent's inability to sellto companies with a different union, denied telling employees thatthe respondent might have to decrease its personnel, and denied sug-gesting that the employees should take their grievances directly toIKetchum and Wilman were killed in an explosion before the hearingThe findings inthe above paragraph are taken from the testimony of DeAngelis and Clinton. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent.However, DeAngelis admitted that he questioned agreat many of the employees about the petition, that atleast five toldhim that it was a petition for a union and that they had signed it, thathe asked several employees what was the grievance that caused thepetition to be circulated,and that on learning of the dissatisfactionwith wage rates he pointed out to his listeners that it was virtuallyimpossible-to grant an increase, 'due to certain unexpected tax levies,the cost of raw materials,advantages of competitors in the matterof location and operating techniques,and various other factors.Clin-ton corroborated DeAngelis in many of his denials, but contradictedhim in some respects.For example,Clinton admitted that DeAngelis,in speaking with some of the employees,did raise the question of apossible boycott of the respondent'sproducts,commented that "itprobably would be better to have such a petition circulated in the day-time," and stated that he disapproved of their "sneaking around atnight" and circulating the petition "in the dark."We find, as did theTrial Examiner,that the denials of DeAngelis and Clinton cannot becredited and that DeAngelis, in the course of his investigatory tour ofthe plant, questioned the employees about the union petition,belittled,the petition and the manner in which it was circulated,argued with theemployees against the feasibility of their principal objective, an in-crease in wages, warned them that the respondent's products'mightbe boycotted if its employees organized an affiliated union, threatenedthat the unionization of the plant might result in curtailed productionand a decrease in personnel, and suggested that the employees taketheir grievances directly to the respondent..The respondent maintains that Wilman told DeAngelis on themorning of June 14 that Ketchum and McConnell had almost had afight that morning concerning the petition, and that DeAngelis con-ducted this tour because the ill will over the petition and the way itwas circulated might have,led to dangerous scuffling.However,there was no evidence that there had been any scuffling or even anyarguments at the plant when DeAngelis started his investigation.The "near fight" about which DeAngelis testified Wilman andKetchum told him on the morning of June 14,did not take place,according to witnesses Mc Connell,,Hanson, Young, and Busby, beforelate afternoon of that day, when Ketchum and Wilman asked thattheir names be removed from the petition because of the fear thatthe plant would close and they would lose their jobs.Young re-plied that he had already sent the petition to the A. F. of L, afterwhich McConnell and Ketchum engaged in an angry discussion andYoung stepped between them to prevent a fight.We affirm theTrialExaminer's finding that the "nearfight"between Ketchum\andMcConnell was not mentioned to DeAngelis on the morning of COLUMBIA POWDER COMPANY229June 14, and that DeAngelis' tour of the plant and statement's tothe employees were not occasioned by the alleged scuffling or fear it.-It is clear, and we find, as did the Trial Examiner, that the respond-ent, by DeAngelis' activities set forth above, sought to discourageany collective activity and particularly the formation of an affil-iated union, and attempted to prevent its employees from engagingin concerted activities for the purposes of collective bargaining orother mutual aid or protection.The respondent thereby- interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.B. Domination of and interference with the formation andadministration of the A. E. TV.In. the evening of the same day, June 14, DeAngelis telephonedCrosby, the respondent's operating manager, at Uniontown, Penn-sylvania, and reported the events of the day to him.That eveningalso, employees Griffith, Overton, and Davis, none of whom hadsigned the petition, -asked Young and Hanson if 'action on the peti-tion could be deferred until the employees held a general meetingto discuss the petition.They agreed, but no time or place was fixed,and plans for the meeting were left indefinite.On the following Sunday morning Overton 3 communicated withAttorney Harold M. Tollefson, told him of the A. F. of L. petition,and said that a group of employees, including himself, favored anunaffiliated union.Tollefson advised Overton to see some of theother employees and "get them moving in' the direction of an inde-pendent union," offered to assist them in forming an organization,and said that he would order some application and membershipcards.That afternoon Overton, accompanied by employee Reinke,called on certain other employees to ascertain their attitude towardan unaffiliated Union.On Monday morning, June 17, Crosby arrived at the plant by air-plane, conferred with DeAngelis, and about noon commenced to gothrough the plant, visiting with the employees.He asked McConnellhow he was getting along and McConnell complained of his low wages,Crosby replied that he would investigate the matter and added, ac-2 Even if there had been a "near fight" eaily in the moi ping, as the respondent contends,it is obvious that DeAngelis' actions Ni ere calculated to discourage the organizational activi-ties rather than to unearth facts about the alleged friction.Accoiding to DeAngelis' owntestimony he did not even ask McConnell or an3 other employees about the alleged "nearfight," but instead talked only about the petition, wages, and similar mattersUponlearning unequivocally that the petition was for a union, he proceeded through the entireplant, making the warnings, threats, and derogatory statements referred to above.5Overton was the highest paid non-supervisory employee in the plant and had workedfor Crosby prior to coming to Fredericksonwhen he had been askedto sign the unionpetition, he had inquired whether the matter had been submitted to the respondent. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to McConnell, "You know, Mac, . . . you wouldn't be hereif it wasn't for me."McConnell asked Crosby what he thought of"the situation which had started to develop" at the plant.McConnelltestified that Crosby replied, "I know more about the unions than youdo," and added that the respondent's officials in the main office hadrecently worked out a wage scale whereby men in the lower brackets,such as McConnell, would obtain wage increases.'After work that day a meeting was held in the respondent's office.There is a conflict in the testimony, and we are unable to ascertainwhether Crosby or certain of the employees called the meeting.How-ever, it was attended by virtually all the production employees andsupervisory staff, and by some office employees.Crosby took over themeeting and invited discussion.Durilig the ensuing discussion headvised the employees that the respondent's wage rates were on a parwith those in eastern plants, that the respondent was handicapped byits location on the Pacific Coast since many of its materials came fromthe East, and that raw materials had increased in cost without a corre-sponding increase in the price of finished products.After clearlyindicating that for these reasons the respondent could not afford toraise wages, Crosby, according to one of the employees, then calledfor comments with regard to "the affair that was taking place."In response to Crosby's request, a number of employees expresseddissatisfaction with affiliated unions and one, Loney, suggested thatitwould be cheaper if the employees had "their own private union, com-pany union." In reply to a question from one of the men, Crosby toldthe employees that he did not think a signature on the union petitionwas binding.Young then spoke in favor of an affiliated -union, advert-ing to grievances such as improving the road through the plant, reno-vating the change house, stopping the "high-ball conditions," andraising wages.Crosby inquired why the employees had not first calledthe respondent's attention to these conditions instead of forming aunion .5A heated argument between Young and Reinke followed,culminating in the latter's proposal that a petition be circulated im-mediately to "start a union of our own." Crosby thereupon told theemployees they would have to leave the respondent's property.*Crosby admitted this conversation but denied making the remarks which McConnellattributed to himThe Thal Examiner noted in his Intermediate Report that Crosby washostile and evasive,particularly during his first appearance on the witness stand,and didnot consider him a reliable witnesswe agree with the Trial Examiner and find thatCrosby made the statements attributed to him by McConnell.5 Crosby admitted comparing the respondent's economic position and wage rates withthose of its competitors,and admitted expressing his opinion that a signature on the peti-tion was not binding,but denied that he asked about "the affair that was taking place" anddenied inquiring why the employees had hot first come to the respondent.In view ofCrosby's admissions and the Trial Examiner's failure to credit his denials,we find thatCrosby made the inquiries and comments set forth above COLUMBIA POWDER COMPANY231Reinke testified without contradiction that lie and his friends wentdown the roadway beyond the company line and that as employeesleft the premises they "took down the names of those who wanted anindependent company union." In this manner they "got 27 or 28names," whereupon Reinke, Loney, Barnes, and Ketchum returned tothe respond'ent's office,'-showed Crosby the paper, and asked if thatwould make them the bargaining agent. Crosby, according to Reinke,replied that it was not "significant evidence," and that "he couldn't doanything with that."This request for recognition was repeated thenext day and the day following, but was refused by Crosby each timeon' the ground that the list of names "was not sufficient proof." 'The group interested in the A. F. of L. held a meeting that eve-ning, June 17.Although 24 of the 41 production employees hadsigned the A. F. of L. petition before DeAngelis and Crosby,inter-fered, only 14 attended the meeting.They decided, nevertheless,to apply for a charter and set up a separate A. F. of L. federal localfor the respondent's employees.On the following evening the group favoring an unaffiliated unionheld a meeting.Attorney Tollefson was present, guided the em-ployees in their organizational efforts, and supplied applicationsand membership cards which he had had printed in the name of"American ExplosiveWorkers, Local Union No. 1, Frederickson,Washington," a name he had selected without consulting the or-ganizers.The group elected Loney as chairman, discussed the vari-ous types of available unions, and voted to form an independentunaffiliated union.A committee was appointed to prepare a consti-tution and bylaws with the help of their attorney.On Friday, June21,Tollefson met the A. E. W. committee members and explainedto them the various provisions of the constitution and bylaws whichhe had drafted.The committee members then went to the respond-ent's 'office,' told Crosby that they had employed an attorney, showedhim the constitution and bylaws and their 29 signed applications,and again sought recognition.Crosby made a list of the names onthe applications, said that he was not sure that they were the bar-gaining agent, and asked what they wanted. The members saidthat they had not yet formulated demands, but mentioned' their desirefor the same items to which Young had alluded in his speech on thepreceding Monday.That evening, at the A. E. W.'s second meeting the committeemembers reported that the organization "met with the approval of[the] company."Tollefson explained the constitution and bylaws,which were adopted with some minor amendments, Loney was electedpresident, and Overton, Barnes, and Mann were elected to the-griev-ance committee.A proposed wage scale was also agreed upon. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin the next few days the A. E. W. grievance committee nego-tiated with Crosby regarding wages, and after two conferences anincrease satisfactory to the membership was agreed upon.Crosby then prepared a contract setting forth recognition of theA. E. W. for its members only, an elaborate wage scale, a provisionfor consideration of seniority in making lay-offs and promotions, aprocedure whereby grievances were to be taken up by the individualemployee with his supervisor before reporting to the A. E. W., andprovisions against lock-outs, strikes, and closed-shop agreements.On- none of these matters, except a part of the wage scale, had therebeen any bargaining between the respondent and the A. E. W., oreven any request by the A. E. W. On June 29, Crosby showed thecontract to the A. E. W. committee members and some of its officers,who questioned the wording in a few places but nevertheless signedit.Overton, called as a witness for the A. E. W., admitted, and wefind, that the contract was not read at a membership meeting of theA. E. W. On March 1, 1941, after several conferences, an "Agree-ment of Amendment" was signed granting some concessions on wageincreases sought by the A. E. W., but making no other modificationsin the original contract.From time to time the A. E. IN. has alsosecured the adjustment of grievances -concerning working conditions.We have found above that the first serious attempt to organizethe respondent's employees came on June 13, 1940, when the unionpetition was circulated.The following day, as soon as the petitioncame to the respondent's attention, DeAngelis questioned and ad-dressed the employees extensively in an attempt to interfere withand discourage them in their efforts to organize an affiliated union.Immediately thereafter, one of the employees began to explore thepossibilities of an unaffiliated union.The respondent lost no timein following up DeAngelis' campaign of interference and intimida-tion.On June 14 DeAngelis telephoned Crosby, giving him theresults of his investigation.On June 17, Crosby arrived by planeand proceeded at once to visit the employees and to utilize and domi-nate a meeting in the respondent's office where, in the presence ofthe supervisory employees, he explained why the respondent wasopposed to the demands which constituted the principal reasons forthe A. F. of L.'s petition.With Reinke's announcement that he wasgoing to form a union in opposition to the A. F. of L. and to getsignatures immediately, Crosby concluded the meeting.By thattime the respondent had manifested to its employees that it wouldfavor an unaffiliated union.The movement for an unaffiliated union, started after DeAngelis'anti-A: F. of L. talks the preceding Friday, gained immediate mo-mentum as a result of Crosby's handling of the June 17 meeting. COLUMBIAPOWDERCOMPANY233Within a few minutes 27 employees signed a petition for such anorganization, and that evening 10 of the 24 signers of the A. F.of L. petition failed to attend the A. F. of L. meeting.While therespondent pointed out on June 14 and June 17, when a wage increaseconstitutedthe spur to the A. F. of L.'s organizing campaign; thatsuchranincrease -was virtually- impossible, it capitulated immediatelyupon the formation of the A. E. W., and by June 24, Crosby agreedto increase wages, in some instances less and in some instances evenmore than those sought by the A. E. W.°Within another fewdays the respondent executed a contract with the A. E. W. which, inallmatters except some of the wage increases, was solely the re-spondent's product, prepared without prior consultation with theA. E. W. committee members and adopted by the committee withoutdiscussion other than as to minor matters of form.We concludethat the respondent expressed to its employees its hostility towardthe A. F. of L. and its preference for an "independent" union, thatthe employees in their formation and administration of the A. E. W.were responding thereto, and that by entering into the above con-tract the respondent utilized the A. E. W. to frustrate 'self-organiza-tion among its 'employees and to defeat genuine collective bargainingwith them.We find, as did the Trial Examiner, that the respondent dominatedand interfered with the formation and administration of the A. E. W.and contributed support thereto, and that it thereby and by itsentire course of conduct including questioning the employees aboutthe union petition, belittling the petition and the way it was circu-lated,arguing with the employees against the possibility of anincreasein wages when the A. ' F. of L. sought it and capitulatingimmediately upon the A. E. W.'s request, warning its employees that.the,, respon.dent's,productsmight be boycotted if they organized an-affiliated., union, threatening that,the unionization of the plant mightresult in curtailed production, and suggesting that the employees° InNational Labor Relations Board V. W A. Jones Foundry and Machine Company,123F (2d) 552 (C. C. A 7), enforcingMatter of W. A. Jones Foundry and Machine Co. aCorporationandInternational4ssociationof Machinists,District No. 8, affiliated with theAmerican Federation of Labor,30 N L R B 809,the Court said :-Thus we have the situation of the Company's chief executive officer telling its em-ployees of the Company s financial enibariassment on November 20, and pointing outto them the necessity to keep wages in line if the Company was to stay in business, andon November 27, the Company had monev for a wage mciease, and a brand new inde-pendent union with which to negotiate the wage increase, ..From a bad finan-cial situation on November 20 and a wauiing that wages were to be kept in line, theCompany to November 27 had experienced a great change and suddenly found itselfable to increase wages for everyone, and that it had conveniently at hand the favoredindependent union with which to negotiate the increaseThese acts of the Companywere intended to influence the employeesThe promptness with which the wage in-crease and old abandoned plans therefor were resurrected, followed a pattern ofeffective influence everted upon the employees, and it may fairly be inferred that thiswas done to discourage the union's organization 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake their grievances directly to the respondent, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.C. The discharges1.John S. McConnellJohn S. McConnell commenced work for the respondent in No-vember 1939.He worked outside the plant and also, from time totime, inside the different buildings, such as, the case .,house, andthe boiler room.He ran the crimping machine, crimping the endsof the paper shells in which explosive powder is encased, and alsohelped put the powder shells into boxes preparatory to shipping.In addition, he engaged in miscellaneous jobs such as loading carsand operating the truck.At various times, when working directlywith powder, McConnell became ill and required medical treatment.On Monday, July 8, 1940, McConnell, at his request, was grantedpermission to take some time off from work.There was a misunder-standing as to the length of the leave, however.Clinton told Mc-Connell that he could take "the balance of the week" off, com-mencing on the following, morning, while McConnell received, theimpression that his request for "a week or two weeks off" had beengranted.The next day McConnell commenced to take his time off, andDeAngelis wrote Crosby in Illinois a special letter about McConnell,stating that he had asked for a whole week off, and that DeAngelishad then communicated with a former employee, Van Ingen, andput him to work in McConnell's place with the understanding thathe might be laid off at any time.DeAngelis added, in his letter, thathe hoped to be able to keep Van Ingen busy for the balance of thesummer and that McConnell did not seem to lie very dependable onthe gelatin crimper job "as it appears he has outside interests whichinterfere with his work."On July 11 Crosby replied that he had received DeAngelis' lettersof July 9 and 10,7 that he was surprised to learn that McConnell"takes so much time off from work," that he agreed with DeAngelisthat "we cannot depend on him for work in the gelatin house," andthat he "would recommend that you replace him."He recalled thatVan Ingen was an experienced packer with more service that Mc-Connell, that he had asked for a leave of absence the preceding fall,and that it was his, Crosby's understanding, that Van Ingen wasto be put back to work.He also "insisted" that DeAngelis decrease7 DeAngelis'letter of July 10 was not offered in evidenceIts contents and the reasonsfor writing it are not revealed in the record COLUMBIA POWDER COMPANY235the force at the plant, giving preference to the "older men in service,"the supervisors, and the specialized workers sOn the following Monday morning, July 15, about 8 or 8: 30, Mc-Connell went to the plant to ask DeAngelis for a requisition to seethe doctor and have a check-up on his health.According to De-Angelis' testimony, DeAngelis askedMcConnell why he had notreported for work that morning, and McConnell replied that hewas not supposed to.DeAngelis testified that he told McConnell,"Yes; you were.We were depending on you to be on hand," andthatMcConnell said, "Well . . . I have made other plans for to-day and . . . if I had known I was to report for work I would havelet you know."DeAngelis answered that McConnell's indifferenceto his work could not be tolerated, that it was necessary to replace himat his present job, and that the respondent would let him knowif there was any other work available.The respondent never calledhim to return to work and McConnell was, in effect, discharged atthat time.On that day DeAngelis wrote Crosby a third letterreporting the facts, substantially as found above.The respondent contends that McConnell was discharged on July15 because of "his failure to show up or notify the company of his,absence without good cause being shown," in violation of a postedrule, and that this was the reason given to McConnell and to theunion grievance committee which inquired about the discharge.Therule referred to stated that "Employees who do not report for workor send some word to the management are liable to be considered ashaving left the service."The record clearly establishes the manner in which the rule wasapplied.Thus, Clinton, who succeeded DeAngelis as plant superin-tendent, testified that violators of the respondent's regulations arenot ordinarily discharged immediately but are first warned, and that"these warnings very often have been repeated."He added that therespondent tried "to be as lenient as possible and still enforce therules," and that the penalty for infractions depends on the adequacyof the excuse.The record contains several instances of employeesviolating this regulation and others and sustaining no more thanawarning or a minor penalty.McConnell had previously beenabsent from work a total of 141/2 working days during his employ-ment with the respondent, but it was admitted by Clinton and Super-visor Sorenson that iii each instance McConnell had been grantedleave or had reported in a satisfactory manner.Even if there hadnot been the above-mentioned reasonable misunderstanding regardsThese instructions,ifcarried out, would have resulted in the"lay-off of McConnell.However, the record does not show that the force was decreased at this time,except for thedischarge of McConnell and the other two employees discussed below. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the length of the leave granted, this would have constitutedMcComnell's first unexecused absence.Clearly the penalty of dis-charge was. more severe than the respondent usually exacted insimilarcircumstances.While the above infraction was the only reason for the dischargegiven to McConnell and the grievance committee, the respondent-urges in its brief that "the episode of July 15 was the straw which,broke the camel's back," because throughout his employment Mc-Connell had demonstrated that he was "an unqualified, incompetentand unsatisfactory workman." In support of its contention therespondent points to evidence showing that there had been numerouscomplaints about the quality of McConnell's work and that he hadonce threatened Clinton with a shovel.The record shows that this"shovel incident" and most of the complaints about McConnell'swork occurred many weeks before July 15.Moreover,McConnellhad-never been warned or subjected' to any disciplinarymeasuresexcept that DeAngelis testified vaguely: "I am sure we [DeAngelisand Clinton] talked with McConnell about his work, . . . I do notrecall any definiteinstance."Finally, the respondent claims that McConnell is physically unfittowork directly with powder.While the Iespondent's position isnot clear, it appears that it is not advancing McConnell's allegedphysical incapacityas a reasonfor his discharge, but as further proofthat he was "unqualified, incompetent and unsatisfactory." °Clin-ton and Crosby testified that when workmen are initially employedby the respondent they must be able to perform work directly withpowder, or "in powder," as well as "outside work" in the plant.Forthat reason McConnell, the same as other employees, was given aphysical examination by the 'respondent's physician before being puttowork, and was given periodic examinations thereafter.Clintontestified also that from' time to time regular employees are transferredfrom work "in powder" to "outside work" upon advice from the re-spondent's medical department.10McConnell was in this latter cate-gory of employees, often becoming ill when coming into direct contactwith the powder.No reason appears why he should not have beentreated the same as other employees ordered by the respondent's physi-cian not to continue working directly with powder, or why he shouldbe considered less qualified for work in the respondent's' plant thansuch employees."6The respondent's counsel,in arguing before the Board,our position has been consistentWe didn't fire him because he was sick.We fired himbecause lie was a bad workman, and because lie specifically violated a rule . .10 Crosby explained that while it was not the respondent's policy that an employee whocould not work Ni ith powder would necessarily be given outside work, yet "we try to accom-modate our men, as much as possible "11The respondent,in its brief,contends that McConnell's lack of proper physical require-ments "is substantiated by his claim for compensation for occupational disease submitted COLUMBIA POWDER COMPANY1237McConnell was one of the earliest and staunchest of the unionadherents, accompanying Young to see Mcllvaigh even before the peti-tion was circulated, visiting other employees to get signatures onthe petition, and continuing in his loyalty until his discharge.Clinton admitted that he knew McConnell was a union member atthe time of his discharge, and DeAngelis conceded that he "assumedthat McConnell was one of the, men who was in the group that hadunion."We find that the respondent knew of McConnell's unionmembership and activity before his discharge.From all the evidence We are convinced that the respondent didnot discharge McConnell for his failure to report for work on July15 or because he was unqualified, incompetent, or unsatisfactory.We are convinced, as was the Trial Examiner, that before July 15the respondent had decided to terminate McConnell's employmentbecause of his prominent activity on behalf of the Union and hiscontinued. support of the Union in opposition to the A. E. W., asplainly intimated by the threats made by DeAngelis to reduce theforce and to lay off McConnell among the first.'2We find, as didthe Trial Examiner, that by the discharge of McConnell the respond-ent has discriminated in regard to his hire and tenure of employment,thereby discouraging membership in the Union and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act 13 , '2.Julian LoganJulian Logan was hired in April 1940 to push "buggies" or trucksloaded with powder throughout the plant, and was told that his jobwould probably be temporary but that it might become steady.Heto the Department of Labor and Industries of the State of Washington "However, McConnell testified that he had had no intention of filing a claim but had merely executed a format the request of the physician who examined him, to enable the physician to collect hiefee foi the examinationThe respondent's counsel admitted in his argument before theBoard that 1McConnell did not press this claim for compensation and that the respondentabove-mentioned testimony in the instant proceedings.We accept McConnell's explanationof the incident, as apparently the respondent did also, and find that this "claim" cannotbe relied upon as evidence of McConnell's mabilit) to work in the respondent's plant.12McConnell testified that on June 14 DeAngelis told him he might be one of the first tobe discharged, if a union came in, since he was an inexperiencedmanHansontestifiedthat DeAngelis also told him that day that if the Union obtained higher wages the respond-ent would have to lay off some of the newer men, such as McConnellDeAngelis, cor-roborated by Clinton, denied having made either of these statementsThe Trial Examinerdid'not credit the denials, nor do we.We find, as did the Tiial Examiner, that the state-mentswere made13The respondent in its brief further contends that the '*most eloquent testimony" thatMcConnell was not discharged for union activities,is the fact that two employees who weremore active in the Union's cause are still on its pay rollWe have considered this circum-stance, but are not persuaded that it establishes that the respondent has not discriminatedagainstMcConnell 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDlivedsixmilesfrom the plant, had no telephone,and usually wentto andfrom work in his own automobile.On the evening of June30, 1940,too lateto notify the respondent's office, Logan receivedword that he was needed in nearby Tacoma early the next morning.Logan therefore took the next day, July 1, ,off work withoutnotice,arrivingin Tacoma about 7 a. in., the time at which he was due toreport to work on the respondent's, premises.On July 2, Logan went to work as usual. After he had been work-ing foran hour, Clinton and DeAngelis asked him where he hadbeen the preceding day.Logan explained substantially as foundabove, stating that it was impossible for him to notify the respondenteither during the evening of June 30or duringthe morning of July1, since there would be no one at the plant- until at least 7a. in., andthat he had not believed it necessary to telephone the plant afterhe arrived in town because the respondent would probably alreadyhave had someone in his place.DeAngelis replied that Logan shouldhave telephoned either him or Clinton at their homes and said : "Wecannot have men that are of that irresponsible nature; I will haveto let you go."The respondent maintains that it discharged Logan as part of aplan to reduce plant personnel, because he violated the above-men-tioned rule regarding absences, and because he' was an inefficientand temporary workman.With regard to the "no-absence" rule,we have noted above, in discussing McConnell's case, that the severityof the penalty for violation depended upon whether the employeewas able to give a satisfactory excuse for his absence.During histwo months' employment Logan had never been absent from workuntil this incident,or ifabsent, he had been excused.On the otherhand, the record shows that Logan's absence resulted in delaying theoperation of the respondent's entire production line for one-halfhour.It is clear, also, that Logan was hired originally as a tem-porary employee. In addition, Sorenson, Clinton, and DeAngelisall testified,without contradiction, that Logan was not an efficientworkman, and DeAngelis said that it had been necessary for Clintonand DeAngelis to spend "considerable time with him . . . show-ing him theimportanceof planning his work."Logan was not particularly active inunion affairs,although hisadherence was steadfast.His signature was the last one on theunion petition and he did not participate in the solicitation of signa-tures fromotheremployees.It does not clearly appear that therespondent knew of Logan's union membershipor activity prior tohis discharge. COLUMBIA POWDER COMPANY239We find that the evidence is insufficient to establish that JulianLogan was discharged because of his union membership or activity.We shall, accordingly, dismiss the complaint in this respect.3.Ray MartinRay Martin commenced work for the respondent in May 1939.He ran the gelatin crimping machine for 4 or 5 months and thenwas transferred to outside work because of the effect of the powderon his health. In July 1940 he was assisting employee Hokansonin a rush job consisting of the erection of a storage shed for fuseswhich were then temporarily stored in the office building.He livedalone in a remote cabin and rode to work with employees Hokansonand Balthrope. 'On the morning of July 22 Martin, according to his testimony,toldHokanson and Balthrope that he was sick and was not goingtowork.When DeAngelis asked the latter two employees whyMartin had not arrived, they replied that when they had calledfor him he had said that he was not coming to work. Accordingto DeAngelis' uncontradicted testimony, he asked if Martin was sickand the men replied that they did not think so and that Martin hadnot sent word to that effect.DeAngelis stated without contradiction that the next morningwhen he asked Martin why he had not been at work the precedingday,Martin said that he had not "felt like" coming to work andhad thought that he would take the day off. DeAngelis replied :"That is the wrong attitude . . . We depended upon you." DeAn-gelis then- said that Martin had broken a rule by being absentwithout sending notice, and Martin according to his testimony, an-swered : "I told the boys that I was sick-I didn't tell them to tell[you].I took it for granted that they would, but if they didn't,I had broken a rule." DeAngelis testified without denial that hethen commented that although, Martin had been a "good fellow,"nevertheless he was going to let him go because of his attitude andMartinmade no protest but replied that he would "take hismedicine."The respondent contends that Martin was discharged primarilyfor violating the above rule regarding absences, without an adequateexcuse.On previous occasions when he had missed work Martinhad telephoned the respondent or had left word with other employees,and his absences had been excused.Another employee, Colvin, wholived in a remote spot and did not have convenient access to a tele-phone, had made an arrangement to have his absences due to illnessexcused without sending notice.However,Martin had made nosuch arrangement. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Martin's infraction does not seem to have been a grievousbreach of the rules, it is apparent that DeAngelis was not unreason-able in being suspicious of Martin's excuse, in view of the fact thatHokanson and Balthrope told DeAngelis that they had talked toMartin but did not think be was-sick.The record shows also- thatDeAngelis had had to reprimand Martin several, times for permittinghis personal habits to interfere with his work.The respondent fur-ther contends that it was ignorant of Martin's union membershipor activity.-Although Martin had signed the union petition andhad accompanied certain other employees on their visits to solicitadditional signatures on June 13, the evidence does not convince usthat the respondent knew of Martin's union membership or activityprior to his discharge.Although we are not entirely, free from doubt, we are unable toagree with the Trial Examiner's finding that this discharge wasdiscriminatory.Under all the circumstances, we find that the evi-dence is insufficient to support a finding that Ray Martin was dis-charged because of his union membership or activities.We shall,accordingly, dismiss the complaint in this respect.,IV.THE FFFECP OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent dominated and interferedwith the formation and administration of the A. E. W. and contrib-uted support to it.We shall therefore order the respondent to with-draw all recognition from said organization as the representativeof its employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of work, and-to disestablish it assuch representative.We have found that on or about June 29, 1940, the respondentexecuted a contract with the A. E. W. and on March 1, 1941, an COLUMBIA POWDER COMPANY241"Agreement of Amendment" of said contract.Both the contractand the amendment are still in effect.By these agreements the re-spondent utilized an employer-dominated labor organization to frus-trate self-organization and to defeat genuine collective bargainingby its employees.We shall therefore' order the respondentto ceaseand desist from giving effect to said agreements or to any extension,renewal, modification, or supplement thereof, or to any supersedingcontract which may now be in force.However, nothing in the ordershall be construed as a requirement that the respondent vary or aban-don the wage, hour, or other substantive features of its relationswith the employees themselves which the respondent has establishedin performance of the agreements or any extension, renewal, ormodification thereof.We have found that the respondent discharged John S. McConnelland thereafter refused to reinstate him for the reason that he joinedand assisted a labor organization and engaged in concerted activitiesfor the purpose of 'collective bargaining and other mutual aid andprotection.We shall therefore order the respondent to offer himimmediate and full reinstatement to his former or a substantiallyequivalent position without prejudice to his seniority or other rightsor privileges, and to make him whole for any loss of pay he has suffered;by reason of his discharge, by payment to him of a sum of moneyequal to the amount which he would normally have earned as wagesfrom the date of his discharge to the date of the offer of reinstatement,less his net earnings r4 during said period.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Powder Workers Federal Labor Union No. 22377 and AmericanExplosiveWorkers, Local Union No. 1, Frederickson, Washington,are labor organizations, within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employmentof John S. McConnell, thereby discouraging membership in PowderWorkers Federal Labor Union No. 22377, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.i4By "net earnings'ismeant earnings less expenses such as for lianspoitation, roomand board, incurred by an employee in connection with obtaining work and v%orkmg else-where than for the respondent, which would not have been incurred but foi his unlawfuldischarge and the consequent necessity of his seeking employment elseNNhereSeeMatterof Crossett LumberConipangandUnited Bi otlierhood of Cai pentei s and Jeiners,o f America,Lumber and Sawmill Workers Union, Local 2590,8 N L R B 440 Monies received for workperformed upon Federal, State, county, municipal, of other work-relief projects shall beconsidered as earningsSeeRepublic Steel Corporation v AT L R B ,811 U S 7455771-42-vol ' 40--16 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By dominating and interfering with the formation and ad-ministration of American Explosive Workers, Local Union No. 1,Frederickson,Washington, and contributing support to it, the re-,pondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.4.By-interfering with, restraining, and-coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondent has engaged in and is engaging in-unfair laborpractices, within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not discriminated in regard to the hireand tenure of employment of Julian Logan and Ray Martin, withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Columbia Powder Company, Frederickson, Washington,its officers, agents,, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Powder Workers Federal LaborUnion No. 22377, or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hire and tenureof employment ;(b)Dominating or interfering with the acministration of theAmerican ExplosiveWorkers, Local Union No. 1, Frederickson,Washington, or with the formation or administration of any otherlabor organization, and from contributing support to said labororganization, or to any other labor organization;(c)Recognizing the said American Explosive Workers, LocalUnion No. 1, Frederickson, Washington, as the representative of anyof its employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment;(d)Giving effect to the Agreement of June 29, 1940, or the Agree-ment of Amendment of March 1, 1941, with the American ExplosiveWorkers, Local Union No. 1, Frederickson, Washington, or to anyextension, renewal, modification, or supplement thereof, or to anysuperseding contract with said organization which may now be inforce. COLUMBIA POWDER COMPANY243_(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to John S. McConnell immediate and full reinstatementto his former or substantially equivalent position without prejudiceto his seniority and other rights and privileges and make him wholefor any loss of pay he may have suffered by reason of the respond-ent's discrimination against him, by payment to him of a sum ofmoney equal to that which lie normally would have earned as wagesfrom the date of his discharge to the date of the offer of reinstate-ment, less his net earnings during said period;(b)Withdraw all recognition from American Explosive Workers,Local Union No. 1, Frederickson, Washington, as the representativeof any of its employees for the purpose of dealing with the respond-ent concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, and completelydisestablish American Explosive Workers, Local Union No. 1, Fred-erickson,Washington, as such representative;(c )Post immediately in conspicuous places in its plant at Fred-erickson,Washington, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its em-ployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a), (b), (c), (d), and (e) of this Order; (2) that the respondentwill take the affirmative action set forth in paragraphs 2 (a) and(b) of'this Order;-and (3) that the respondent's employees are freeto become or remain members of Powder Workers Federal LaborUnion No. 22377 and that the respondent will not discriminateagainst any employee because of membership in or activity on behalfof that organization;(d)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER- ORDERED that the complaint be,and it hereby is,' dismissed . insofar as it alleges that the respondent has engaged' inunfair labor practices within the meaning of Section 8 (3) of theAct, with respect to Julian Logan and Ray Martin.CHAIRMAN MILus *took no part in the consideration of the aboveDecision and Order.